FILED
                           NOT FOR PUBLICATION
                                                                             FEB 13 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


COTTONWOOD ENVIRONMENTAL                         No.   18-35520
LAW CENTER; et al.,
                                                 D.C. No. 9:17-cv-00155-DLC
              Plaintiffs-Appellants,

 v.                                              MEMORANDUM*

U.S. SHEEP EXPERIMENT STATION
and AGRICULTURAL RESEARCH
SERVICE,

              Defendants-Appellees.


                    Appeal from the United States District Court
                            for the District of Montana
                    Dana L. Christensen, Chief Judge, Presiding

                           Submitted February 8, 2019**
                               Seattle, Washington




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: IKUTA and CHRISTEN, Circuit Judges, and FREUDENTHAL,***
District Judge.

      Cottonwood Environmental Law Center (Cottonwood) appeals the district

court’s order dismissing its motion for a preliminary injunction for lack of

jurisdiction.

      The inaction of the Agricultural Research Service (ARS) in response to

Cottonwood’s demand that it prepare a supplemental Environmental Impact

Statement (EIS) did not constitute “agency action unlawfully withheld or

unreasonably delayed” under 5 U.S.C. § 706(1), because the ARS had no discrete

statutory duty to prepare a supplemental EIS in the period before it issued a final

Record of Decision, see Norton v. S. Utah Wilderness All., 542 U.S. 55, 64 (2004).

Because the ARS’s actions were not subject to judicial review under the APA, the

district court lacked jurisdiction to hear Cottonwood’s claims. Nippon Miniature

Bearing Corp. v. Weise, 230 F.3d 1131, 1139 (9th Cir. 2000). Further,

Cottonwood’s claims were not ripe for judicial review because “judicial

intervention would inappropriately interfere with further administrative action” in

this case and because “the courts would benefit from further factual development

of the issues.” See Ohio Forestry Ass’n v. Sierra Club, 523 U.S. 726, 733 (1998).


      ***
              The Honorable Nancy D. Freudenthal, United States District Judge for
the District of Wyoming, sitting by designation.
                                          2
      Because “there is no mandatory sequencing of jurisdictional issues” and this

court can dispose of threshold issues in any order before reaching the merits, see

Sinochem Int’l Co. v. Malaysia Int’l Shipping Corp., 549 U.S. 422, 431 (2007)

(internal quotation marks omitted), we do not reach the parties’ arguments

regarding mootness and redressability.

      AFFIRMED.




                                          3